DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Scale-recurrent Network for Deep Image Deblurring, 6 February 2018, arXiv, Pages 1-9), hereinafter “Tao”, as cited in the IDS filed 9 November 2021, in view of Ben-Ezra et al. (U.S. Pub. No. 2005/0047672), hereinafter “Ben-Ezra”.
Claim 1 is met by the combination of Tao and Ben-Ezra, wherein
-Tao teaches:
An image processing method, performed by a terminal device (See the Abstract.), the method comprising: 
obtaining a target model by training an original model based on a plurality of sample images of different scales (See page 5, Model Training section: “For model training, we use Adam solver [19] with β1 = 0.9, β2 = 0.999 and  = 10−8 . The learning rate is exponentially decayed from initial value of 0.0001 to 1e −6 at 2000 epochs using power 0.3. According to our experiments, 2,000 epochs are enough for convergence, which takes about 72 hours. In each iteration, we sample a batch of 16 blurry images and randomly crop 256 × 256-pixel patches as training input.” A target model is obtained from an original model through multiple iterations.), one of the plurality of sample images being a blurred image composed of a plurality of clear images (See pages 4-5: “Recently, researchers [25, 31] proposed generating blurred images through averaging consecutive short-exposure frames from videos captured by high-speed cameras, e.g. GoPro Hero 4 Black, to approximate long-exposure blurry frames. These generated frames are more realistic since they can simulate complex camera shake and object motion, which are common in real photographs. For fair comparison with respect to the network structure, we train our network using the GOPRO dataset proposed in [25], which contains 3,214 blurry/clear image pairs.”), and the obtained target model being used for deblurring the blurred image to obtain a clear image (See the model in Fig. 3 on page 3, intended to be used for deblurring blurred input images.); 
based on the image processing instruction, using the target model to deblur the target blurred image to obtain a target clear image (See the sharp image at full resolution output by the scale-recurrent network (SRN) in Fig. 3 on page 3.)
outputting the target clear image (See the “Output” portion of the SRN framework in Fig. 3 on page 3. Also see Figs. 1, 5, and 6 where deblurred images are output/displayed.).
-Tao does not explicitly disclose the following; however, Ben-Ezrateaches:
obtaining an image processing instruction including an instruction to deblur a target blurred image (See [0068]: “Alternatively, images may be deblurred upon user request. In some instances, a host computer to which images can be downloaded may be used to deblur the images.”); 
-Motivation to combine:
Tao and Ben-Ezra together teach the limitations of claim 1. Ben-Ezra is directed to a similar field of art (application of a deblurring model to obtain a clear image). Therefore, Tao and Ben-Ezra are combinable. Modifying the system and method of Tao by adding the capability of obtaining an image processing instruction including an instruction to deblur a target blurred image, as taught by Ben-Ezra, would yield the expected and predictable result of enabling a user to select particular images for deblurring, for example, in the case of a smartphone app. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Tao and Ben-Ezra in this way.

Claim 2 is met by the combination of Tao and Ben-Ezra, wherein
-The combination of Tao and Ben-Ezra teaches:
The method according to claim 1, wherein, 
-And Tao further teaches:
before the obtaining the target model by training the original model, the method comprises: repeatedly training the original model until a scale of an intermediate image is the same as a scale of the one of the plurality of sample images, a current scale of the (See Fig. 3, images B1, B2, B3, I1, I2, I3, and “Scale Conn”. Also see section 3.1 on page 3: “As explained in Sec. 1, we adopt a novel recurrent structure across multiple scales in the coarse-to-fine strategy. We form the generation of a sharp latent image at each scale as a sub-problem of the image deblurring task, which takes a blurred image and an initial deblurred result (upsampled from the previous scale) as input, and estimates the sharp image at this scale as… where i is the scale index, with i = 1 representing the finest scale. Bi , I i are the blurry and estimated latent images at the i-th scale, respectively.” Finally see section 3.2 on page 4: “The details of model parameters are specified here. Our SRN contains 3 scales. The (i + 1)-th scale is half of the size of the i-th scale. For the encoder/decoder ResBlock network, there are 1 InBlock, 2 EBlocks, followed by 1 Convolutional LSTM block, 2 DBlocks and 1 OutBlock, as shown in Fig. 3. InBlock produces 32-channel feature map. And OutBlock take previous feature map as input and generate output image”).

Claim 3 is met by the combination of Tao and Ben-Ezra, wherein
-The combination of Tao and Ben-Ezra teaches:
The method according to claim 1, wherein, 
-And Tao further teaches:
before the obtaining the target model by training the original model, the method further comprises: obtaining a plurality of continuous frames of clear images from a frame image set, the frame image set being a set of all or some of frame images in a video; and combining the plurality of frames of clear images to obtain the plurality of sample images, the plurality of sample images being blurred images (See pages 4-5: “Recently, researchers [25, 31] proposed generating blurred images through averaging consecutive short-exposure frames from videos captured by high-speed cameras, e.g. GoPro Hero 4 Black, to approximate long-exposure blurry frames. These generated frames are more realistic since they can simulate complex camera shake and object motion, which are common in real photographs. For fair comparison with respect to the network structure, we train our network using the GOPRO dataset proposed in [25], which contains 3,214 blurry/clear image pairs.”).

Claim 4 is met by the combination of Tao and Ben-Ezra, wherein
-The combination of Tao and Ben-Ezra teaches:
The method according to claim 3, wherein the combining the plurality of frames of clear images to obtain the plurality of sample images comprises: 
-And Tao further teaches:
randomly selecting some clear images among the plurality of frames; successively performing a summation processing and an averaging processing, respectively for each (See pages 4-5: “Recently, researchers [25, 31] proposed generating blurred images through averaging consecutive short-exposure frames from videos captured by high-speed cameras, e.g. GoPro Hero 4 Black, to approximate long-exposure blurry frames. These generated frames are more realistic since they can simulate complex camera shake and object motion, which are common in real photographs. For fair comparison with respect to the network structure, we train our network using the GOPRO dataset proposed in [25], which contains 3,214 blurry/clear image pairs.”).

Claim 5 is met by the combination of Tao and Ben-Ezra, wherein
-The combination of Tao and Ben-Ezra teaches:
The method according to claim 2, wherein 
-And Tao further teaches:
the current model comprises an encoding network and a decoding network, and 39wherein the using the current model to deblur the intermediate image and the first image having the current scale to obtain the second image comprises: using the encoding network to encode the first image and the intermediate image to obtain a first result, two layers of convolutions of the encoding network comprising a residual unit, and the residual unit being used for adding data before the two layers of convolutions are calculated and to add data after the two layers of convolutions are calculated; and using the decoding network to decode the first result outputted by the encoding network to obtain the second image, two layers of convolutions of the decoding network comprising the residual unit (See page 4, Encoder/decoder ResBlock section: “We make several modifications to adapt encoder-decoder networks into our framework. First, we improve encoder/decoder modules by introducing residual learning blocks [15]. According to results of [25] and also our extensive experiments, we choose to use ResBlocks instead of the original building block in ResNet [15] (without batch normalization). As illustrated in Fig. 3, our proposed Encoder ResBlocks (EBlocks) contains one convolution layer followed by several ResBlocks. The stride for convolution layer is 2. It doubles the number of kernels of the previous layer and downsamples the feature maps to half size. Each of the following ResBlocks contains 2 convolution layers. Besides, all convolution layers have the same number of kernels. Decoder ResBlock (DBlocks) is symmetric to EBlock. It contains several ResBlocks followed by 1 deconvolution layer. The deconvolution layer is used to double the spatial size of features maps and halve channels.”).

Claim 6 is met by the combination of Tao and Ben-Ezra, wherein
-The combination of Tao and Ben-Ezra teaches:
The method according to claim 2, wherein the using the current model to deblur the intermediate image and the first image having the current scale to obtain the second image further comprises: obtaining inherent information of images of different scales, the inherent information being transmitted, through a recursive neural network (RNN) in the current model, between an encoding network and a decoding network, each processing different scales; and using the encoding network and the decoding network to deblur the intermediate image and the first image having the current scale in combination with the inherent information to obtain the second image (See the ConvLSTM blocks in Fig. 3 and page 4, Encoder/decoder ResBlock section: “Second, our scale-recurrent structure requires recurrent modules inside networks. Similar to the strategy of [33], we insert convolution layers in the bottleneck layer for hidden state to connect consecutive scales. Finally, we use large convolution kernels of size 5×5 for every convolution layer. The modified network is expressed as… where NetE and NetD are encoder and decoder CNNs with parameters θE and θD. 3 stages of EBlocks and DBlocks are used in NetE and NetD, respectively. θLSTM is the set of parameters in ConvLSTM. Hidden state h i may contain useful information about intermediate result and blur patterns, which is passed to the next scale and benefits the fine-scale problem.”).

Claim 7 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 1. Tao further teaches:
An image processing device, comprising: at least one memory configured to store computer program code; and at least one processor configured to access the memory and operate as instructed by the computer program code, the computer program code comprising: (See the Abstract.)

Claim 8 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 2.

Claim 9 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 3.

Claim 10 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 4.

Claim 11 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 5.

Claim 12 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 6.

Claim 13 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 1. Tao further teaches:
A non-transitory computer-readable storage medium, storing at least one computer program instruction, the at least one computer program instruction, when executed by a processor, causes the processor to: (See the Abstract.)

Claim 14 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 2.

Claim 15 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 3.

Claim 16 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 4.

Claim 17 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 5.

Claim 18 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 6.

Claim 19 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 7.

Claim 20 is met by the combination of Tao and Ben-Ezra for the reasons given in the treatment of claim 8.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661